Citation Nr: 0517472	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease, left 
acromioclavicular joint.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1995 to November 
2001. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2004, the Board remanded 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington D.C.

The Board also remanded a claim of entitlement to an initial 
evaluation in excess of 10 percent for degenerative disc and 
joint disease of the cervical spine.  The Board explained 
that the veteran had initiated an appeal of the RO's January 
2002 decision granting service connection for degenerative 
disc and joint disease of the cervical spine and assigning 
that disability an initial 10 percent evaluation, but VA had 
failed to issue a statement of the case in response.  The 
Board thus requested AMC to do so on remand.  In October 
2004, AMC complied.  Since then, however, the veteran has not 
perfected his appeal with regard to this claim by submitting 
a substantive appeal.  Accordingly, this claim is not now 
before the Board for appellate review. 

The Board notes that, in a rating decision dated October 
2004, the RO increased the evaluation assigned degenerative 
joint disease, left acromioclavicular joint, to 20 percent, 
effective August 13, 2004.  Subsequently, in a rating 
decision dated March 2005, the RO determined that it had 
clearly and unmistakably erred by assigning such an effective 
date.  It corrected its error by assigning an earlier 
effective date of November 21, 2001.  Since then, AMC has 
associated with the claims file a typed letter from the 
veteran, which was received at AMC in March 2005, indicating 
that he disagrees with the effective date assigned the 
increase.  However, it appears that he wrote this letter 
following the October 2004 rating decision, but prior to the 
March 2005 correction.  Therein, he requests payment from the 
"date of original compensation."  In correcting the 
effective date assigned the increase, the RO chose a date 
that corresponds with the day after the veteran's separation 
from service.  This matter is referred to the RO for 
clarification and any other appropriate action.     


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran is right handed.

3.  The veteran's degenerative joint disease of the left 
acromioclavicular joint manifests as tenderness to palpation 
of the anterior shoulder, limitation of motion with pain, 
stiffness, weakness, and fatigability, but does not cause 
limitation of motion of the arm to 25 degrees from side or 
additional functional loss during flare-ups, or necessitate 
inpatient or outpatient treatment.  

4.  The veteran's gastroesophageal reflux disease is mild, 
reportedly manifesting as abdominal discomfort, mild nausea 
and reflux, and heartburn.

5.  Neither of the veteran's disability pictures is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, left 
acromioclavicular joint, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5201 (2004).

2.  The criteria for an initial evaluation of 10 percent for 
gastroesophageal reflux disease have been met during the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, AMC provided the veteran VCAA notice by letter 
dated July 2004, after the RO initially decided the veteran's 
claims in a rating decision dated January 2002.  In its 
letter, AMC acknowledged the veteran's claims, notified him 
of the evidence needed to substantiate those claims, informed 
him of the change in the law and VA's duty to assist, and 
indicated that it was developing the veteran's claims 
pursuant to this duty.  AMC noted the evidence it had 
received in support of the veteran's claims and the evidence 
VA was responsible for obtaining.  AMC indicated that it 
would make reasonable efforts to assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the sources of that evidence.  AMC further 
indicated that, ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his private treatment 
records.  The RO also advised the veteran to send to VA any 
evidence in his possession that pertained to his claims.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In rating decisions dated January 2002 and October 2004, a 
statement of the case issued in March 2003, a remand issued 
in March 2004, and supplemental statements of the case issued 
in October 2004 and January 2005, VA, via the RO and the 
Board, provided the veteran some of the same information 
provided in the July 2004 letter.  VA also explained the 
reasons for which the veteran's claims were denied, the 
evidence it had requested in support of those claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate those claims.  As well, 
VA furnished the veteran all provisions pertinent to his 
claims, including those governing VA's duties to notify and 
assist.  

For the following reasons, any defect with respect to the 
timing of the July 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his or her claim.  


Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claims, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file the only evidence the veteran 
identified as being pertinent to his claims, including 
service medical records.  Second, VA conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording him VA joints and intestines examinations in August 
2004, during which examiners discussed the severity of the 
disabilities at issue in this decision.  

Under the facts of this case, "the record has been fully 
developed" and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  See also Mayfield 
v. Nicholson, No. 02-1077, slip op. at 15 (Vet. App. April 
14, 2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the 


essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984))).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
these claims ready for appellate review.     

II.  Analysis of Claims

The veteran seeks higher initial evaluations for his service-
connected left shoulder and digestive system disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 


adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint.  38 C.F.R. 
§ 4.59 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

A.  Left Shoulder

The RO has evaluated the veteran's left shoulder disability 
as 20 percent disabling pursuant to Diagnostic Codes (DCs) 
5010-5201.  DC 5010 provides that arthritis, due to trauma 
and substantiated by x-ray findings, is to be rated as 
degenerative arthritis, under DC 5003.  DC 5003 provides that 
such arthritis is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When the limitation of motion of 
the specific joint is noncompensable, a rating of 10 percent 
is to be applied for each major joint or group of minor 
joints affected by the limitation of motion.  38 C.F.R. § 
4.71a, 
DCs 5003, 5010 (2004). 

The appropriate DCs in this case include DC 5200 to DC 5203, 
which govern ratings of musculoskeletal disabilities of the 
shoulder and arm.  Under DC 5200, an evaluation in excess of 
20 percent is assignable for certain degrees of ankylosis of 


the scapulohumeral joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2004).  Under DC 5201, a 20 percent evaluation is 
assignable for limitation of motion of the major or minor arm 
at shoulder level or for limitation of motion of the major 
arm midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level or for 
limitation of motion of the minor arm to 25 degrees from 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from side. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).

Under DC 5202, which governs ratings of impairment of the 
humerus, an evaluation in excess of 20 percent is assignable 
in certain cases involving malunion, recurrent dislocation, 
fibrous union, or nonunion of the humerus, or a loss of head 
of the humerus (flail joint).  Under DC 5203, which governs 
ratings of impairment of the clavicle or scapula, an 
evaluation of 20 percent is the maximum assignable in certain 
cases involving nonunion or dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, DCs 5202, 5203 (2004).

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level means lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's left 
shoulder disability picture does not more nearly approximate 
the criteria for an initial evaluation in excess of 20 
percent.

As previously indicated, the veteran had active service from 
November 1995 to November 2001.  During this time period, he 
complained of, received treatment, including physical 
therapy, for, and underwent testing of, left shoulder 
problems.  In July 1996, he reported that he had fallen down 
during a jump, injuring, in part, his left shoulder, and had 
been having pain for a week.  An examiner diagnosed 
musculoskeletal strain.  In August 1996 and February 1997, 
the veteran again reported left shoulder pain and an examiner 
noted grinding on motion.  In 


November 1998, the veteran complained of left shoulder pain 
secondary to another jump five days previous to the visit.  
Magnetic resonance imaging and an arthrogram revealed 
tendinopathy of the supraspinatus tendon, a Buford Complex, 
and an abnormal labral ligamentous attachment.  Thereafter, 
in January 1999, February 1999, April 1999, June 1999, August 
2000, October 2000, November 2000, and August 2001, the 
veteran continued to complain of left shoulder pain and 
examiners noted or diagnosed pain on motion, subdeltoid 
bursitis, chronic left shoulder pain, and tenderness to 
palpation of the anterior left shoulder.  In September 2000, 
additional magnetic resonance imaging revealed tendinopathy 
of the supraspinatous tendon with associated mild hypertrophy 
of the acromioclavicular joint.  On separation examination 
conducted in September 2001, the veteran reported swollen and 
painful joints, including a painful shoulder.  He also 
reported radicular pain on abduction of the left shoulder.  
An examiner noted that the veteran was right hand dominant, 
had full range of motion of the shoulders and tenderness to 
palpation of the left acromioclavicular joint.  He diagnosed 
degenerative joint disease of the left acromioclavicular 
joint.  

Since his separation examination, the veteran has not 
received any treatment for his left shoulder, but he has 
undergone a VA compensation and pension examination.  During 
this examination, which was conducted in August 2004, the 
veteran reported pain of 7/10 in the anterior aspect of the 
left shoulder with radiation down the left upper extremity, 
pain increasing to 10/10 twice weekly for several hours, pain 
increasing with prolonged driving, typing or repetitive 
activity requiring the use of the left upper extremity, 
stiffness, weakness, easy fatigability, a limited ability or 
inability to engage in certain activities, such as lifting 
children, golfing, and doing repetitive tasks.  The veteran 
indicated that medication decreased his pain, that he had no 
history of swelling, locking, giving away, dislocation or 
subluxation, and that he did not use crutches, braces, a 
cane, or corrective shoes.  

The examiner noted no obvious left shoulder defect, mild 
tenderness to palpation of the anterior shoulder at the 
biceps tendon, flexion forward to 90 degrees without pain and 
to 100 degrees with pain, abduction to 90 degrees without 
pain and to 120 degrees with pain, good muscle strength, no 
atrophy, 2+ radial pulses, and intact 


sensation of the left upper extremity.  X-rays revealed a 
possible rotator cuff injury and mild degenerative changes.  
The examiner diagnosed chronic sprain/strain, left shoulder 
and commented that the veteran denied any functional 
limitations with flare-ups.  He further commented that there 
was no functional loss over the past year, which required 
hospitalization or medical treatment.  He concluded that the 
veteran had a non-severe impairment rating with no 
limitations based on this examination alone.  He opined that 
he did not believe the veteran had functional impairment at 
that time. 
  
The VA examiner's opinion is somewhat contradictory.  Placing 
greater weight on that portion of his report that favors the 
veteran and considering it in conjunction with the other 
medical evidence of record, it appears that the veteran's 
degenerative joint disease of the left acromioclavicular 
joint manifests as tenderness to palpation, limitation of 
motion with pain, stiffness, weakness, and fatigability and 
does not necessitate outpatient or inpatient medical 
treatment.  

There is no evidence that the veteran's degenerative joint 
disease of the left acromioclavicular joint causes limitation 
of motion of the minor arm to 25 degrees from side.  
Accordingly, an initial evaluation in excess of 20 percent 
may not be assigned under DC 5201.  An initial evaluation in 
excess of 20 percent also may not be assigned under DC 5200 
or 5202, as there is no evidence that the veteran has 
ankylosis of the scapulohumeral joint, malunion, recurrent 
dislocation, fibrous union, or nonunion of the humerus, or a 
loss of head of the humerus.  Finally, the veteran has denied 
that his left shoulder disability causes flare-ups of 
symptomatology more severe than was shown during the VA 
examination.  Therefore, an evaluation in excess of 20 
percent is not assignable under 38 C.F.R. § 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202.  

B.  Gastroesophageal Reflux Disease (GERD)

The RO has evaluated the veteran's digestive system 
disability as noncompensably disabling pursuant to DC 7346, 
by analogy.  When an unlisted disability is 


encountered, it is permissible to rate such a disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

DC 7346 governs ratings of hiatal hernias and provides that a 
30 percent evaluation is assignable when there is 
persistently recurrent epigastria distress with dysphasia, 
paresis, and regurgitation, accompanied by substantial or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is assignable with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.71a, DC 7346 (2004). 

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's digestive 
system disability picture more nearly approximates the 
criteria for an initial 10 percent evaluation. 

During the veteran's period of active service from November 
1995 to November 2001, he complained of, and received 
treatment for, digestive system problems.  In September 1998, 
he reported blood in his stool.  An examiner noted 
hyperactive bowel sounds and diagnosed probable internal 
hemorrhoids.  Testing later revealed no abnormalities, but an 
examiner prescribed medication.  In December 1998, the 
veteran reported lower abdominal pain and blood in his stool.  
An examiner noted tenderness to palpation of the abdomen, 
prescribed medication and later noted that labs and an upper 
gastrointestinal study were normal.  The veteran subsequently 
reported abdominal pain, bloody and black stools, acid 
reflux, and difficulty burping and swallowing during visits 
in March 1999, June 1999, December 1999, June 2000, December 
2000, and June 2001.  During the same visits, examiners noted 
or diagnosed reflux, GERD, most likely hemorrhoid bleeding, 
and no ulcer dyspepsia.  An upper gastrointestinal study 
conducted in November 2000 revealed a minimal amount of 
gastroesophageal reflux without evidence of complications.  
On separation examination conducted in September 2001, the 
veteran reported that he had had stomach trouble.  He also 
reported that he experienced daily symptoms of GERD, which 
included indigestion and reflux and necessitated medication.  
He denied weight changes.  An examiner diagnosed GERD.  

Since his separation examination, the veteran has not 
received any treatment for his digestive system disability, 
but he has undergone a VA compensation and pension 
examination.  During this examination, which was conducted in 
August 2004, the veteran reported that, despite the use of 
medication, he still experienced constant burping and an 
acid-like taste after meals and with overeating.  He 
indicated that medication decreased, but did not abate, these 
symptoms.  He reported occasional nausea once or twice weekly 
without emesis, stable weight over the past years, no 
abdominal surgery, and no melena or hematemesis.   

The examiner noted a soft nontender abdomen with positive 
bowel sounds.  He diagnosed mild GERD and commented that he 
would give the veteran a non-severe impairment rating with no 
limitations based on this examination alone.  
  
The above evidence of record establishes that the veteran's 
GERD is mild, reportedly manifesting as abdominal discomfort, 
mild nausea and reflux, and heartburn.  Collectively, these 
symptoms allow for the initial assignment of a 10 percent 
evaluation under DC 7346.  That DC requires evidence of two 
or more of the symptoms noted for a 30 percent evaluation.  
In that regard, the Board notes that, since service, the 
veteran has complained of persistent epigastric distress 
manifested by, in part, pyrosis (heartburn) and 
regurgitation.  Although the VA examiner did not specifically 
confirm these subjective symptoms, he did diagnose GERD and 
characterize that disease as mild, thereby acknowledging the 
existence of at least some of the reported symptoms.  
Accordingly, an initial evaluation of 10 percent may be 
assigned under DC 7346 during the entire period of time at 
issue.  

An initial evaluation in excess of 10 percent may not be 
assigned under DC 7346, however, as there is no evidence that 
during any portion of the appeal period the veteran has 
dysphasia (difficulty swallowing).  Although he mentioned 
this symptom in service, he has not done so since discharge.  
Moreover, there is no evidence that the veteran has 
substernal arm or shoulder pain (other than related to his 
service-connected left shoulder disability) indicative of 
considerable impairment of health.  As indicated, testing 
revealed only mild GERD and a VA examiner confirmed mild GERD 
in August 2004.   

C.  Conclusion

There is no indication in the record that the schedular 
criteria are inadequate to evaluate either of the 
disabilities at issue in this decision.  The veteran does not 
allege, and the evidence does not establish, that either of 
these disabilities causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitates frequent periods of hospitalization.  
Accordingly, the veteran's claims do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  In light of this fact, the Board is not required 
to remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his left 
shoulder disability picture change.  See 38 C.F.R. § 4.1 
(2004).  At present, however, the 20 percent evaluation the 
RO initially assigned that disability is the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 10 percent 
for degenerative joint disease, left acromioclavicular joint 
have not been met.  In reaching this decision, the Board 
considered the complete history of this disability as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is not an approximate balance of positive and 
negative evidence of record with regard to this claim, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.  The Board also 
concludes that the criteria for an initial 10 percent 
evaluation for gastroesophageal reflux disease have been met.  
Inasmuch as the evidence supports this claim, it must be 
granted.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, left acromioclavicular joint, is 
denied.  

An initial 10 percent evaluation for gastroesophageal reflux 
disease is granted during the entire appeal period, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


